Exhibit The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, VA 23226-8100 USA Tel. 804.289.9600 Fax 804.289.9770 PRESS RELEASE Contact:FOR IMMEDIATE RELEASE Investor Relations 804.289.9709 THE BRINK’S COMPANY REPORTS HIGHER EARNINGS FOR 2 YEAR Fourth-Quarter Earnings from Continuing Operations Up 8%, 2008 Earnings Rise 68% RICHMOND, Va., February 4, 2009 – The Brink’s Company (NYSE: BCO), a global leader in security-related services, reported fourth-quarter earnings of $39 million or 83 cents per share versus $36 million or 76 cents per share in the fourth quarter of 2007.Full-year earnings rose 68% to $132 million or $2.82 per share.Results are summarized in the following table: Three Months Ended Years Ended December 31, Percent December 31, Percent (In millions, except per share amounts) 2008 2007 Change 2008 2007 Change Revenues $ 760 757 - $ 3,164 2,735 16 % Segment operating profit 69 76 (9 %) 272 223 22 % Operating profit 69 61 15 % 229 161 42 % Income from continuing operations 39 36 8 % 132 78 68 % Net income 37 54 (33 %) 183 137 34 % Diluted earnings per common share: Continuing operations $ 0.83 0.76 9 % $ 2.82 1.67 69 % Net income 0.78 1.15 (32 %) 3.93 2.92 35 % *For additional details, see financial information on pages 10-18. Fourth-Quarter 2008 Versus Fourth-quarter income from continuing operations increased to $39 million or 83 cents per share.Reported revenue was up slightly at $760 million.On a constant currency basis, revenue increased 10%.(See non-GAAP reconciliation for constant currency on page 1 Segment operating profit at Brink’s, Incorporated was $69 million, down 9%.On a constant currency basis, segment profit fell 2%.In addition to the negative effect of currency translation, the profit decline reflects lower results in the EMEA (“Europe”) region and higher acquisition-related expenses, partially offset by improved results in Latin
